DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 20 September 2021 have been considered.  Priority is established, and the rejection under section 112, is overcome by amendment.  The rejection under section 101 is withdrawn in view of amendment.  The claimed subject matter of how the clusters are formed cannot be practically performed in the human mind.  See MPEP 2106.04(a)(2)(III)(A) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1148 (Fed. Cir. 2016)).  Applicant’s other arguments regarding section 101 are moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 9-10, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 16, respectively of U.S. Patent No. 10,453,083 in view of Wikipedia, k-means clustering (hereinafter “Wikipedia”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because official notice is taken that empathy, egotism, and neuroticism are personality traits known in the prior art, and the choice of feature vectors differing from those of the ’083 claims is a design choice, where the idea of combining feature vectors to produce a higher-level feature vector is present in the ’083 claims (claim 2), and where Wikipedia teaches the claimed clustering, and it would have been obvious to modify the ’083 claims to use k-means clustering as a simple substitution of a particular implementation for the black box grouping of the ’083 patent.

Claims 3-8, 11-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 11-14, and 17-20, respectively of U.S. Patent No. 10,453,083 in view of Wikipedia, k-means clustering (hereinafter “Wikipedia”), and Huang et al., US 2009/0171662 A1 (hereinafter “Huang”). 
k-means clustering as a simple substitution of a particular implementation for the black box grouping of the ’083 patent.

Claims 1-2, 9-10, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 16, respectively of U.S. Patent No. 9,251,275 in view of Wikipedia, k-means clustering (hereinafter “Wikipedia”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because official notice is taken that empathy, egotism, and neuroticism are personality traits known in the prior art, and the choice of feature vectors differing from those of the ’275 claims is a design choice, where the idea of combining feature vectors to produce a higher-level feature vector is present in the ’275 claims (claim 2), where Wikipedia teaches the claimed clustering, and it would have been obvious to modify the ’275 claims to use k-means clustering as a simple substitution of a particular implementation for the black box grouping of the ’275 patent, and where the instant claims differ by generating a second offer for a second cluster on top of the first offer for a first cluster, which would be obvious given the idea of clustering generally suggests that if one cluster can be formed, so too could a .

Claims 3-8, 11-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 11-14, and 17-20, respectively of U.S. Patent No. 9,251,275 in view of Wikipedia, k-means clustering (hereinafter “Wikipedia”), and Huang et al., US 2009/0171662 A1 (hereinafter “Huang”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because official notice is taken that empathy, egotism, and neuroticism are personality traits known in the prior art, and the choice of feature vectors differing from those of the ’275 claims is a design choice, where the idea of combining feature vectors to produce a higher-level feature vector is taught by Huang ¶ 0039, and where it would have been obvious to modify the ’275 claims using Huang to form feature vectors for the set of words by combining lower-level feature vectors for the words themselves as taught by Huang a s a simple substitution of one known element for another to predictably measure the feature vectors, and where Wikipedia teaches the claimed clustering, and it would have been obvious to modify the ’275 claims to use k-means clustering as a simple substitution of a particular implementation for the black box grouping of the ’275 patent.

Allowable Subject Matter
Claims 1-20 would be allowable upon filing a terminal disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach determining commercial offers using predictive models for clusters of users formed from common personality characteristics of a learning style, socioeconomic class, or personality trait, derived from unstructured social data created by users in the cluster.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159